Citation Nr: 1103093	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for emphysema.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for pain and arthritis of 
the right knee (right knee disorder). 

6.  Entitlement to a rating in excess of 20 percent for residuals 
of a left tibia fracture.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1986.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision, in which the RO, in part, 
determined that new and material evidence had been received, 
reopened and confirmed the denial of service connection for 
emphysema; denied service connection for flat feet, for CFS, for 
hearing loss, and for arthritis of the right knee; and assigned a 
20 percent rating for residuals of a left tibia fracture, 
effective August 24, 2005.  

The issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for convalescence 
appears to have been raised by statements received in July 
2004, February 2005 and September 2005.  In an August 2005 
VA Form 21-4138, the Veteran also raised the issue of 
entitlement to an effective date prior to December 9, 
2002, for the award of a 10 percent rating for residuals 
of a left tibia fracture.  As these issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues 1, 4, 5, and 6 are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's flat feet had their onset in service.

2.  The Veteran has not been diagnosed with CFS.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for flat feet are met.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for CFS are not met.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen 
a previously-denied claim for service connection, VA must provide 
notice that describes the basis for the previous denial, as well 
as the reopening criteria and the criteria for establishing the 
underlying claim for service connection found to be 
unsubstantiated in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding the 
effective date that may be assigned.  Id.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
AOJ (in this case, the RO).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Initially, in this decision, the Board grants service connection 
for flat feet, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary with regard to this issue.

Collectively, in a November 2005 pre-rating letter and a February 
2007 post-rating letter, described the evidence necessary to 
reopen and substantiate claims for service connection, and met 
all of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to it 
that any records pertinent to his claims are received by VA, 
consistent with Kent and Pelegrini.  The February 2007 letter 
included notice as to how disability ratings and effective dates 
are assigned, and the type of evidence that impacts these types 
of determinations, consistent with Dingess.  The claims were 
readjudicated and a statement of the case (SOC) was issued in 
July 2007.  Hence, while some of this notice was provided after 
the rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as in an SOC or a supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Thus, any VCAA notice error 
in regard to the issues decided herein is deemed harmless and 
does not preclude appellate consideration of the matters decided 
on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records, VA treatment records, and reports of VA 
examinations.  The Board acknowledges that, in April 1987, the 
Veteran applied for VA vocational rehabilitation based on his 
service-connected hypertension and arthritis of the left knee.  
As such, these records are not pertinent to the two claims 
decided herein (flat feet and CFS), and they need not be sought 
before deciding these two claims.  In light of the fact that the 
Veteran's claim for service connection for CFS is being denied 
because there is no competent medical evidence whatsoever that he 
has been diagnosed with the claimed disability, the Board finds 
that, as the current record does not reflect even a prima facie 
claim for service connection, there is no requirement for VA to 
arrange for a medical examination and/or to obtain a medical 
opinion in connection with the claim being denied.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).

In summary, the duties imposed by VCAA have been considered and 
satisfied. Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
the service-connection claims herein decided, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided on appeal.

I.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence as to any issue material to the determination, 
the benefit of the doubt is afforded to the Veteran.

A. Flat feet

The Veteran contends that he currently suffers from flat feet as 
a result of his military service.  

Considering the claim for service connection for flat feet in 
light of the record and the governing legal authority, and 
resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted.  

The Board acknowledges that, on both his enlistment and 
separation, Medical Evaluation Board (MEB), examination reports, 
the clinical findings for the Veteran's feet were noted as 
normal.  In January 1985, the Veteran was treated for complaints 
of pain in the left foot after being given new boots.  Following 
physical examination, the assessment was fallen arches.  Foot 
soaks and range of motion exercises were recommended to be 
performed four times daily and the use of arch supports as 
needed, along with locomotion at own pace for nine days.  Here, 
service records show treatment for flat feet.  The Veteran is 
competent to report foot problems.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995) (lay person is competent to testify to pain 
and visible flatness of the feet).  The evidence is, therefore, 
in favor of a finding that the Veteran has current flat feet.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  See Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

The Veteran's statements provide competent and credible evidence 
of flat feet during active duty and continuity of symptoms since 
service discharge.  In light of Davidson and Jandreau, and 
resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for flat feet.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B. CFS

The Veteran claims the he has CFS as evidenced by fatigue, 
depression, anxiety, headaches, sleeplessness, and anger, etc. 
shown in his VA treatment records.

A thorough review of the claims file including the Veteran's 
service treatment records and post-service medical record fails 
to show that the Veteran has ever been diagnosed with CFS.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Accordingly, where, as here, CFS, the disability for which 
service connection is sought is not established, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for CFS 
must be denied because the first essential criterion for a grant 
of service connection-evidence of the claimed disability-has 
not been met.

In addition to the medical evidence, the Board has considered the 
statements of the Veteran and his representative, on his behalf.  
In this case, however, the Board is not questioning the existence 
of symptoms of depression, anxiety, headaches, sleeplessness, and 
anger; what is in question is whether the Veteran has a diagnosis 
of CFS, which is separate and distinct from symptoms already 
associated with his service-connected hypertension and coronary 
artery disease (headaches and fatigue) and nonservice-connected 
chronic obstructive pulmonary disease (shortness of breath), 
depression and anxiety (sleeplessness and anger).  See 38 C.F.R. 
§ 4.14 (2010).  This is a matter that is not capable of lay 
substantiation but instead requires the type of medical training, 
credentials, and/or expertise that the Veteran and his 
representative have not been shown to possess.  See 38 C.F.R. § 
3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  While the Board 
acknowledges the Veteran's symptoms and does not question the 
credibility of his contentions, he simply is not competent to 
assert that he has the current and chronic disability of CFS 
separate and distinct from the service-connected and 
nonservice-connected disabilities listed above.  Accordingly, the 
lay evidence of record has no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for CFS must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the competent, probative evidence is against the claim, that 
doctrine is not applicable.  See Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for flat feet is granted.

Service connection for chronic fatigue syndrome (CFS) is denied.


REMAND

When deciding whether to reopen a previously-denied claim for 
service connection and whether to award service connection or to 
assign an increased rating, VA's duty to assist requires that 
outstanding VA medical records be obtained.  38 C.F.R. 
§ 3.159(c)(3).  Here, the earliest VA treatment record is dated 
May 6, 2002.  The most recent VA treatment record is dated March 
18, 2006 and the last VA joints examination was performed on 
March 20, 2006, more than 4 years and 9 months ago.  Also, as 
noted above, the Veteran applied for vocational rehabilitation 
services partially based on his service-connected left knee; 
however, his vocational rehabilitation folder has not been 
associated with the record.  The Board emphasizes that records 
generated by VA medical facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On 
remand, outstanding VA medical records and the Veteran's 
vocational rehabilitation folder should be associated with the 
record.  Similarly, VA should request that the Veteran identify 
and provide authorization to enable it to obtain any pertinent 
private medical records.  See Lind v. Principi, 3 Vet. App. 493, 
494 (1992).

The Board also notes that the medical evidence of record includes 
a May 2005 audiogram that has results in graphic form and that 
have not been converted to an appropriate numerical form.  
Accordingly, this evidence, and any other such evaluations that 
may be associated with the record on remand, requires translation 
by a certified specialist.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).

Hearing Loss

The Veteran contends that his current hearing loss is due to in-
service noise exposure.  Here, the Veteran's service treatment 
records show improvement in his hearing from time of enlistment 
in August 1971 to his separation examination report in March 
1986.  A December 1984 treatment record reflects exposure to 
impulse noise every day.  During a May 2005 VA audiology 
evaluation, the Veteran reported that he had significant history 
of noise exposure in the infantry and that he had been having 
longstanding trouble hearing for years, particularly in the 
presence of background noise and that it had been getting worse.  
An audiogram reveals mild sensorineural low-frequency hearing 
loss through 2000 Hertz sloping to moderate high-frequency loss 
bilaterally.  But the May 2005 VA audiologist provided no 
etiological opinion as to the Veteran's hearing loss.

Even so, the Board notes that the absence of service treatment 
records showing in-service evidence of hearing loss is not fatal 
to the claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385 (2010)), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  In this regard, the Board emphasizes 
that, for service connection, in-service noise exposure need not 
be the only source of acoustic trauma; it must only be a 
contributing source.

The Veteran was a heavy anti-armor weapons infantryman during 
active duty and, as such, he routinely was exposed to hazardous 
noise.  In addition to his enlistment and separation audiograms, 
the Veteran was given audiograms in September and October of 
1980.  And, although audiogram results on the Veteran's March 
1986 separation examination report were still within normal 
ranges, the Board finds that he should be scheduled for a new VA 
audiological examination to obtain and etiological opinion.  In 
regard to audiological examinations and opinions, the Board notes 
that Training Letter No. 10-02 (March 18, 2010), pertaining to 
adjudicating claims for hearing loss, tinnitus, or both, and 
certain aspects of audiology examinations was issued in March 
2010.  Thus, following the receipt of additional records, the 
Veteran should be examined and his claims file should be reviewed 
by to render an etiological opinion explicitly addressing the 
medical relationship, if any, between the Veteran's hearing loss 
and likely in-service noise exposure during service that is 
supported by a fully-stated rationale, would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Right Knee

The Veteran also claims that his right knee pain and arthritis 
are due to active duty or, alternatively, to is secondary to his 
service-connected residuals of a left tibial fracture. 

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  Id; see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In this case, the former and more 
favorable version of 38 C.F.R. § 3.310 applies, since the Veteran 
submitted his claim in August 2005.

Here, the Veteran's service treatment records reflect that he was 
treated for complaints of pain and tenderness in the right knee 
of one-year's duration.  X-rays taken at that time showed no 
significant abnormalities.  Although physical examination of the 
Veteran's right knee was normal during the March 2006 VA joints 
examination, x-rays revealed early degenerative changes.  In 
light of the above, the Board has determined that the Veteran 
should be afforded a VA examination in order to determine the 
nature and etiology of any right knee disorder found.  

Increased Rating for Residuals of a Left Tibial Fracture

The Veteran claimed that his left knee disability is worse.  In 
this regard, the Board notes that staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  The relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since 
the last VA examination was in March 2006, VA should afford the 
Veteran a contemporaneous VA examination to assess the current 
nature, extent and severity of his left knee disability. 

Emphysema

After receipt of additional medical records, VA should 
readjudicate the Veteran's petition to reopen his claim for 
service connection for emphysema, based on all evidence of 
record.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Northampton VA Medical Center (VAMC) 
and VA Boston Healthcare System prior to May 
6, 2002, and since March 18, 2006.  All 
records and/or responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran identify healthcare 
providers who have treated him for hearing 
loss, a right knee disorder, for residuals of 
a left tibia fracture and ask him to provide 
authorization to enable VA to obtain all 
pertinent records, to include radiological 
studies.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Have a certified specialist translate any 
graphical displays of audiogram test results 
that have not been converted to an 
appropriate numerical form, in particular an 
audiological evaluation performed on May 31, 
2005 at the Northampton VAMC.

4.  After completion of 1, 2 and 3 above, 
arrange for the Veteran to undergo a VA 
examination in accord with Training Letter 
No. 10-02.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the examiner designated 
to examine the Veteran, and the report of 
examination should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

In accord with Training Letter No. 10-02, the 
examiner should specifically indicate, with 
respect to each ear, whether the Veteran 
currently has tinnitus and hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).

If any hearing loss disability is diagnosed, 
also with respect to each ear, the examiner 
should offer an opinion, consistent with 
sound medical principles, as whether it is at 
least as likely as not (50 percent or 
greater probability) that such disability is 
the result of injury or disease (to 
particularly include alleged in-service noise 
exposure) incurred or aggravated by disease 
or injury during any period of active duty.  
In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's contentions and 
statements, medical records and VA 
examinations.

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested medical 
opinion cannot be given, the examiner should 
state the reason why.

5.  After completion of 1, 2 and 3 above, 
schedule the Veteran for a VA joints 
examination in order to determine (1) the 
nature and etiology of any current right knee 
disorder found and (2) the nature and 
severity of the Veteran's residuals of a left 
tibial fracture.  The entire claims file, to 
include a complete copy of the REMAND must be 
made available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, if needed) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

Right Knee

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should clearly identify any right 
knee disorder found on examination.  With 
respect to each diagnosed disorder, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that such 
disorder (1) was incurred in or aggravated by 
active duty, or is the result of any injury 
suffered or disease contracted in service, or 
(2) had its onset within one year of the 
Veteran's discharge from active duty on May 
6, 1986.  The examiner should also opine as 
to whether any right knee disorder likely was 
caused, or is aggravated, by the Veteran's 
service-connected residuals of a left tibial 
fracture to include left ankle pain due to 
traction pinning and not due to the natural 
progression of the disease.  If aggravation 
of a nonservice-connected disorder by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
Veteran's contentions and statements, medical 
records and VA examinations. 



Residuals of a Left Tibial Fracture

The examiner should note the ranges of motion 
for the left knee disability.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare- ups or when 
the left knee is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

In addition, the examiner should note whether 
the Veteran has any instability or recurrent 
subluxation of the left knee.  Further, the 
examiner should note whether the Veteran has 
any dislocated cartilage with frequent 
episodes of "locking," pain, and effusion 
into the joint.

The examiner should clearly outline the 
rationale for any opinion expressed.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal, in light of 
all pertinent evidence and legal authority.  
Readjudicate the Veteran's service-connection 
claim for a right knee disorder on a direct, 
presumptive and secondary basis, if 
warranted.  His increased rating claim should 
include consideration of whether "staged 
ratings," pursuant to the Hart decision, 
cited to above, and whether an extraschedular 
rating, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), are warranted.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


